DETAILED ACTION
The Amendment filed December 21st, 2021 has been entered and fully considered. Claims 1-20 are pending in this application and claims 1 and 14 have been amended.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 21st, 2022 has been entered.
Claim Objections
Claim 14 is objected to because of the following informalities:  line 6 recites “configure” and should be amended to recite --configured--.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Coulson et al., (hereinafter ‘Coulson’, U.S. PGPub. No. 2015/0032100) in view of Tegg et al., (hereinafter ‘Tegg’, U.S. PGPub. No. 2016/0287312).
Regarding claim 1, Coulson discloses a system (Fig. 1), comprising: a radiofrequency-current (RF-current) generator (generator 300) designed to ablate tissue ([0041], “The generator according to the present disclosure can perform monopolar and/or bipolar electrosurgical procedures, including, for example, cutting, coagulation, ablation, and vessel sealing procedures”; [0047]; see [0055] for “cut mode, which is well-suited for ablating, fusing, and dissecting tissue”); an electrode operatively connected to the RF-current generator (see monopolar electrosurgical instrument 12 having one or more active electrodes 13, jaw members 113,115 having one or more active electrodes 114 and a return electrode 116, and disposable electrode assembly 221; [0047]-[0050]); and a processor (processor 325 in Fig.3; [0056]-[0057]), configured to: cause the RF-current generator (generator 300, generator circuitry 305) to generate a plurality of pulses of RF current for application to tissue of a subject for cardiac ablation ([0056]-[0058]; Fig. 4-9; [0065], “during the S2 phase 406, which starts in step 701, the electrosurgical generator 300 generates multiple pulses of electrosurgical energy at a constant power level P2 in step 706 to prepare the target tissue for cutting”, also see [0069] for S3 phase 802, the electrosurgical generator 300 generates a high-voltage pulse of electrosurgical energy at a voltage level V1 and at a power level P4; also see [0055], for cut mode which is well-suited for ablation; it is noted as broadly claimed, the system is capable of being used for cardiac ablation), wherein the RF-current generator (300) is configured to 
Coulson fails to explicitly disclose while each one of the pulses is applied to the tissue, receive at least one signal from a temperature measuring device operatively connected to the processor, the temperature measuring device configured to measure a temperature of the tissue, and, in response to the measured temperature, control the power of the pulse through a power control module, the power control module configured to control the power of the pulses in response to measured temperature in accordance with a defined profile. 
However, in the same field of endeavor, Tegg teaches a similar system (Figs. 1-3) for delivering pulse RF energy to an ablation catheter (12) comprising a generator (20) operatively connected to a pulse control box (22). The catheter (12) provides temperature feedback along a communication pathway (14) from at least one temperature sensor mounted in the tip of the catheter (12) in order to control the generator ([0045]-[0049]; see Fig. 3 for CPU). The pulse control may be set to a setpoint (1) such as the temperature feedback coming from the catheter tip during the ablation cycle ([0060]), Tegg teaches that “RF power is turned “on” and “off” based on the temperature feedback as it is interpreted and analyzed by the pulse control box” ([0064], i.e. pulsed) such that “[o]nce the measured tip temperature is approximately at the value of setpoint 1 (e.g., 40° C. in one example), the pulse control box (e.g., the PID 
Regarding claim 2, Coulson in view of Tegg teach all of the limitations of the system according to claim 1. Coulson further discloses wherein the processor (processor 325 in Fig.3; [0056]-[0057]) is configured to drive the RF-current generator to apply fewer than seven pulses ([0061], “low impedance tissue may require only one or two high-voltage pulses to divide tissue…high impedance tissue may require two or more high-voltage pulses for dividing the tissue”; [0071]-[0072]).
Regarding claim 3, Coulson in view of Tegg teach all of the limitations of the system according to claim 1. Coulson further discloses an intermission ([0063], “TS1S2off is typically set to a duration 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the intermission as taught by Coulson in view of Tegg to be between 2 and 5 seconds, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 4, Coulson in view of Tegg teach all of the limitations of the system according to claim 1. Coulson further discloses wherein each pulse has a variable duration ([0066]), such that “duration S3Pulsetime of the high voltage pulse is typically set to a value from about 5 ms to about 500 ms and, in some embodiments, is set to 10 ms” ([0070]). Although Coulson discloses various durations of each pulse, Coulson in view of Tegg fail to explicitly disclose wherein the duration of each pulse is between 2 and 5 seconds.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the duration of each pulse as taught by Coulson in view of Tegg to be between 2 and 5 seconds, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 5, Coulson in view of Tegg teach all of the limitations of the system according to claim 1. Coulson further discloses wherein the processor (processor 325 in Fig.3; [0056]-[0057]) is configured to drive the RF-current generator to apply each one of the pulses such that the power of the 
Regarding claim 6, Coulson in view of Tegg teach all of the limitations of the system according to claim 1. Coulson further discloses wherein the maximum value is greater than 100 Watts ([0065], “Power level P2 is typically set to a power value from about 10 W to about 200 W”, [0069], “Power level P4 for the high-voltage pulse of electrosurgical energy is typically set to a power level from about 50 W to about 500 W and, in some embodiments, is set to 300 W”; see Figs. 4 and 8). 
Regarding claim 7, Coulson in view of Tegg teach all of the limitations of the system according to claim 6. Coulson further discloses wherein the maximum value is greater than 120 Watts ([0065], “Power level P2 is typically set to a power value from about 10 W to about 200 W”, [0069], “Power level P4 for the high-voltage pulse of electrosurgical energy is typically set to a power level from about 50 W to about 500 W and, in some embodiments, is set to 300 W”; see Figs. 4 and 8). 
Regarding claim 8, Coulson in view of Tegg teach all of the limitations of the system according to claim 1. Coulson further discloses wherein the maximum value is equal to a predefined target power value ([0057], “the generator 300 may generate an output according to the following modes: cut, blend, coagulate, division with hemostasis, fulgurate, spray, combinations of these modes, and the like. Each mode operates based on a pre-programmed power curve that controls the amount of power that is output by the generator 300… [e]ach power curve includes power, voltage, and current control ranges that are defined by the user-selected power setting and the measured impedance of the load”; [0065], “Power level P2 is typically set to a power value from about 10 W to about 200 W”, [0069], “Power level P4 for the high-voltage pulse of electrosurgical energy is typically set to a power level from about 50 W to about 500 W and, in some embodiments, is set to 300 W”; see Figs. 4 and 8).
Regarding claim 9, Coulson in view of Tegg teach all of the limitations of the system according to claim 1. Coulson further discloses wherein the processor (processor 325 in Fig.3; [0056]-[0057]) is configured to control the power of the pulse by alternatingly reducing and increasing the power of the 
Regarding claim 10, Coulson in view of Tegg teach all of the limitations of the system according to claim 1. In view of the prior modification of Coulson in view of Tegg, Tegg teaches wherein the processor is configured to control the power of the pulse by reducing the power of the pulse in response to the measured temperature approaching a threshold temperature ([0067], “the control system begins again to pulse the delivery of RF energy in an effort to keep the tip temperature approximately at setpoint 2 without overheating the tissue. In decision block 528, the system next attempts to determine whether the ablation is complete (e.g., a physician may stop calling for the delivery of ablation energy). Once it is determined that the ablation is complete (e.g., when, a physician determines that sufficient RF energy has been delivered to the tissue), control transfers to block 530; and all delivery of RF energy to the ablation tip is stopped”). As broadly claimed, in response to the measured temperature approaching a threshold temperature (i.e. setpoint 2), the power of the pulse is reduced (i.e. RF energy is stopped). See rejection of claim 1 for obviousness rationale. 
Regarding claim 11, Coulson in view of Tegg teach all of the limitations of the system according to claim 10. In view of the prior modification of Coulson in view of Tegg, Tegg teaches wherein the threshold temperature is between 40°C and 65°C ([0066], setpoint 2 is 55°C). 
Regarding claim 12, Coulson in view of Tegg teach all of the limitations of the system according to claim 11. In view of the prior modification of Coulson in view of Tegg, Tegg teaches wherein the threshold temperature is between 40°C and 55°C ([0066], setpoint 2 is 55°C). 
Regarding claim 13, Coulson in view of Tegg teach all of the limitations of the system according to claim 1. Coulson further discloses wherein, during the intermission, no RF energy is applied to the tissue ([0063], “TS1S2off is typically set to a duration from about 5 ms to about 1000 ms and, in some embodiments, to 50 ms.”; see [0065] for TS2off; see [0068] for TS2S3off; see [0073] for S3offDuration; [0065], “after each pulse, the output of the electrosurgical generator 300 is set to the “off” state having the . 
Claims 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Coulson in view of Tegg and further in view of Ngo et al., (hereinafter ‘Ngo’, U.S. PGPub. No. 2017/0319260).
Regarding claim 14, Coulson teaches a method, comprising: generating a plurality of pulses of radiofrequency (RF) current for application to tissue of a subject with a radiofrequency-current (RF-current) generator for ablation, (generator 300 in Fig. 1, also see Figs. 4-9; abstract; [0056]-[0058]; [0065], “during the S2 phase 406, which starts in step 701, the electrosurgical generator 300 generates multiple pulses of electrosurgical energy at a constant power level P2 in step 706 to prepare the target tissue for cutting”, also see [0069] for S3 phase 802, the electrosurgical generator 300 generates a high-voltage pulse of electrosurgical energy at a voltage level V1 and at a power level P4; also see [0055] for generating a cut mode which is well-suited for ablating), wherein the RF-current generator (300) is configure to generate pulses having a maximum power greater than 80 Watts ([0065], “Power level P2 is typically set to a power value from about 10 W to about 200 W”, [0069], “Power level P4 for the high-voltage pulse of electrosurgical energy is typically set to a power level from about 50 W to about 500 W and, in some embodiments, is set to 300 W”) and a duration less than 10 seconds ([0066]; [0070], “duration S3Pulsetime of the high voltage pulse is typically set to a value from about 5 ms to about 500 ms and, in some embodiments, is set to 10 ms.”, thereby meeting the limitation of less than 10 s), and an intermission between successive pulses of less than 10 seconds for cooling the tissue ([0063], “TS1S2off is typically set to a duration from about 5 ms to about 1000 ms and, in some embodiments, to 50 ms.”; see [0065] for TS2off; see [0068] for TS2S3off; see [0073] for S3offDuration; it is noted, as broadly claimed, the intermission would necessarily provide cooling of the tissue, i.e. no power would be applied during the intermission); apply the pulses to the tissue through an electrode in contacting relation to the tissue and operatively connected to the RF-current generator (see monopolar electrosurgical instrument 12 having one or more active electrodes 13, jaw members 113,115 having one or more active electrodes 114 
Coulson fails to explicitly disclose while each one of the pulses is applied to the tissue, receiving at least one signal that indicates a measured temperature of the tissue from a temperature sensing device, and, in response to the measured temperature, controlling the power of the pulse through a power control module, the power control module configured to control the power of the pulses in response to measured temperature in accordance with a defined profile. 
However, in the same field of endeavor, Tegg teaches a similar system (Figs. 1-3) for delivering pulse RF energy to an ablation catheter (12) comprising a generator (20) operatively connected to a pulse control box (22). The catheter (12) provides temperature feedback along a communication pathway (14) from at least one temperature sensor mounted in the tip of the catheter (12) in order to control the generator ([0045]-[0049]; see Fig. 3 for CPU). The pulse control may be set to a setpoint (1) such as the temperature feedback coming from the catheter tip during the ablation cycle ([0060]). Tegg teaches that “RF power is turned “on” and “off” based on the temperature feedback as it is interpreted and analyzed by the pulse control box” ([0064], i.e. pulsed) such that “[o]nce the measured tip temperature is approximately at the value of setpoint 1 (e.g., 40° C. in one example), the pulse control box (e.g., the PID controller) would begin to pulse the RF energy being delivered to the catheter tip (see block 516) in an effort to keep the tip temperature approximately at setpoint 1” ([0065], [0066], for setpoint 2, [0048], “the power can remain at a desired power level”). In this configuration, the pulse control module (22) is configured to control the power of the pulses in response to measured temperature (i.e. reaching a setpoint), and the power of the pulse would necessarily be controlled to maintain the temperature value in accordance with a defined profile (i.e. following the setpoints). Tegg teaches that the “controller determines algorithmically when to turn the RF power “on” and “off” as it receives real-time (or near-real-time) tip temperature feedback from the ablation catheter” ([0068]), thereby increasing control and accuracy. It is well known in the art (as can be seen in Tegg) to utilize temperature feedback from a catheter tip during the ablation cycle in order to control RF energy delivery and maintain a desired 
Further, although Coulson discloses generating “a plurality of waveforms having various duty cycles, peak voltages, waveform crest factors, and other suitable parameters…For instance, the RF output stage 328 typically generates a 100% duty cycle sinusoidal waveform in cut mode, which is well-suited for ablating” ([0055]), Coulson in view of Tegg are silent regarding cardiac ablation. 
However, in the same field of endeavor, Ngo teaches a similar system (Figs. 1-3) and method for generating a plurality of pulses of radiofrequency current for application to tissue of a subject with a radiofrequency-current generator (114) for cardiac ablation (see electrode assembly 108 at medical site 112, i.e. a chamber within a patient’s heart; see [0032] and [0104] for series of high amplitude RF ablation pulses during each of one or more ablation intervals). Ngo teaches that cardiac ablation is well known in the art to treat cardiac arrhythmias in human subjects ([0003]; also see [0007]). Further, “[w]hile some types of cardiac arrhythmias may not be life threatening, other types of cardiac arrhythmias may ultimately become sufficiently serious to cause stroke, heart failure, or cardiac arrest. Accurate diagnosis and treatment of cardiac arrhythmias can therefore be vital for reducing the risk of disability and for saving lives” ([0004]), thereby increasing safety. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method as taught by Coulson in view of Tegg to include a method for cardiac ablation as taught by Ngo in order to treat cardiac arrhythmias which “may ultimately become sufficiently serious to cause stroke, heart failure, or cardiac 
Regarding claim 15, Coulson in view of Tegg and Ngo teach each and every limitation of the method according to claim 14. Coulson further discloses an intermission ([0063], “TS1S2off is typically set to a duration from about 5 ms to about 1000 ms and, in some embodiments, to 50 ms.”; see [0065] for TS2off; see [0068] for TS2S3off; see [0073] for S3offDuration) wherein “after each pulse, the output of the electrosurgical generator 300 is set to the “off” state having the power level P0 in step 712 for a fixed duration TS2off as determined in step 714 to allow the target tissue to at least partially re-hydrate” ([0065], also see [0068] and [0073] for “off” duration to allow the target tissue to re-hydrate and reduce impedance before proceeding to the next step; [0030]). Although Coulson discloses the intermission “is typically set to a duration from about 5 ms to about 1000 ms and, in some embodiments, to 50 ms.” ([0063], [0065], [0068], [0073]; it is noted 1000 ms is equal to 1 s), Coulson in view of Tegg and Ngo fail to explicitly disclose wherein the intermission is between 2 and 5 seconds.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the intermission as taught by Coulson in view of Tegg and Ngo to be between 2 and 5 seconds, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 16, Coulson in view of Tegg and Ngo teach all of the limitations of the system according to claim 1. Coulson further discloses wherein each pulse has a variable duration ([0066]), such that “duration S3Pulsetime of the high voltage pulse is typically set to a value from about 5 ms to about 500 ms and, in some embodiments, is set to 10 ms” ([0070]). Although Coulson discloses various durations of each pulse, Coulson in view of Tegg and Ngo fail to explicitly disclose wherein the duration of each pulse is between 2 and 5 seconds.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the duration of each pulse as taught by Coulson in view of Tegg and Ngo to be In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 17, Coulson in view of Tegg and Ngo teach all of the limitations of the system according to claim 1. In view of the prior modification of Coulson in view of Tegg and Ngo, Tegg teaches wherein the tissue includes cardiac tissue of the subject ([0059]; see patient 38 and heart in Fig. 4). 
Regarding claim 18, Coulson in view of Tegg and Ngo teach all of the limitations of the method according to claim 1. Coulson further discloses wherein applying the pulses comprises applying each one of the pulses such that the power of the pulse initially rises to, and then plateaus at, the maximum value (see Figs. 4 and 8 for pulses such that the power of the pulse initially rises to, and then plateaus at, the maximum value; for example, as illustrated in Fig. 4, pulse T4 to T5 rises to power P2 and plateaus at the maximum value P2).
Regarding claim 19, Coulson in view of Tegg and Ngo teach all of the limitations of the method according to claim 1. In view of the prior modification of Coulson in view of Tegg and Ngo, Tegg teaches wherein controlling the power of the pulse comprises reducing the power of the pulse in response to the measured temperature approaching a threshold temperature ([0067], “the control system begins again to pulse the delivery of RF energy in an effort to keep the tip temperature approximately at setpoint 2 without overheating the tissue. In decision block 528, the system next attempts to determine whether the ablation is complete (e.g., a physician may stop calling for the delivery of ablation energy). Once it is determined that the ablation is complete (e.g., when, a physician determines that sufficient RF energy has been delivered to the tissue), control transfers to block 530; and all delivery of RF energy to the ablation tip is stopped”). As broadly claimed, in response to the measured temperature approaching a threshold temperature (i.e. setpoint 2), the power of the pulse is reduced (i.e. RF energy is stopped). See rejection of claim 14 for obviousness rationale. 
Regarding claim 20, Coulson in view of Tegg and Ngo teach all of the limitations of the method according to claim 19. In view of the prior modification of Coulson in view of Tegg and Ngo, Tegg teaches wherein the threshold temperature is between 40°C and 65°C ([0066], setpoint 2 is 55°C). 
Response to Arguments
Applicant’s arguments filed December 21st, 2021, with respect to claim(s) 1-20, have been fully considered, but are moot because the amendment has necessitated a new ground of rejection. 
Applicant’s arguments (pages 6-7) that the references taken as a whole fail to disclose or suggest all of the claimed limitations are not persuasive. Specifically, Applicant’s argument (page 6) that the generator of Coulson is designed for cutting tissue and not ablation as claimed is not persuasive. Applicant states (page 6), “ [t]he claimed invention is for increasing the safety and efficacy of an ablation procedure by applying the RF energy in multiple short, high power pulses with time in between to allow the tissue to cool. Coulson cuts and not ablates as claimed”. Coulson however discloses a generator designed to ablate tissue ([0041], “The generator according to the present disclosure can perform monopolar and/or bipolar electrosurgical procedures, including, for example, cutting, coagulation, ablation, and vessel sealing procedures”; [0047]; see [0055] for “cut mode, which is well-suited for ablating, fusing, and dissecting tissue”). The Examiner places emphasis on paragraph [0055] which describes FIG. 3 illustrating a block diagram of generator circuitry (305) of the generator (300) of FIG. 1 including an RF output stage (328). Coulson discloses “[t]he RF output stage 328 is configured to generate a plurality of waveforms having various duty cycles, peak voltages, waveform crest factors, and other suitable parameters. Certain types of waveforms are suitable for specific electrosurgical modes. For instance, the RF output stage 328 typically generates a 100% duty cycle sinusoidal waveform in cut mode, which is well-suited for ablating, fusing, and dissecting tissue, and a 1-25% duty cycle waveform in coagulation mode, which is suitable for cauterizing tissue to stop bleeding” ([0055]). Further, it is noted that Coulson discloses a generator configured to generate pulses at the claimed power and duration, and having an intermission between the successive pulses as claimed. Therefore, it is the Examiner’s position that Coulson discloses a generator that is designed for and performs ablation as claimed. 
Further, Applicant has argued (page 7) that “Tegg discloses the delivery of pulsed RF ablation energy to create lesions. In the same field as the claimed invention. Tegg controls temperature with a PID controller based on monitored tip temperature. In the claimed invention, the tissue is monitored and the 
It is the Examiner’s position that as broadly claimed, Tegg meets the limitations regarding the temperature measuring device and the newly amended limitations including, “the power control module configured to control the power of the pulses in response to measured temperature in accordance with a defined profile”. Specifically, Tegg teaches a pulse control module (22) that employs pulse control to the system and may be set to various setpoints, such as a set temperature. For example, the pulse control may be set to a setpoint (1) such as the temperature feedback coming from the catheter tip during the ablation cycle ([0060]). Tegg teaches that “RF power is turned “on” and “off” based on the temperature feedback as it is interpreted and analyzed by the pulse control box” ([0064], i.e. pulsed) such that “[o]nce the measured tip temperature is approximately at the value of setpoint 1 (e.g., 40° C. in one example), the pulse control box (e.g., the PID controller) would begin to pulse the RF energy being delivered to the catheter tip (see block 516) in an effort to keep the tip temperature approximately at setpoint 1” ([0065], [0066], for setpoint 2, [0048], “the power can remain at a desired power level”). 
In this configuration, the pulse control module (22) is configured to control the power of the pulses (i.e. “on” or “off’) in response to measured temperature (i.e. reaching a setpoint), and the power of the pulse would necessarily be controlled to maintain the temperature value in accordance with a defined profile (i.e. in accordance with and following the setpoints). Tegg teaches that the “controller determines algorithmically when to turn the RF power “on” and “off” as it receives real-time (or near-real-time) tip temperature feedback from the ablation catheter” ([0068]) (thereby increasing control and accuracy). As broadly claimed, turning the pulses “on” and “off” in response to the measured temperature would necessarily meet the limitations regarding controlling the power of the pulses in response to measured temperature. Further, as currently recited, using and following the predefined setpoints would necessarily meet the limitations regarding a defined profile. Therefore, it is the Examiner’s position that the power of the pulses (i.e. turning “on” and “off”) is controlled in response to the measured temperature in accordance with the defined profile of the setpoints. 
It is suggested that the Applicant provide further detail in order to describe the defined profile. As currently recited, any defined profile that has a relationship with a temperature feedback and power of pulses could potentially meet the limitations of the claim. It appears that it would be beneficial to describe the set relationship and/or values of the defined profile.
Applicant has further argued (page 7) that “Ngo discloses a system to coordinate the use of multiple medical devices and at least one of these medical devices may be utilized for ablation… Ngo does not add to the combination of the other references the elements of the claimed invention as set forth above”. Applicant’s arguments are not persuasive. Ngo teaches a similar system (Figs. 1-3) and method for generating a plurality of pulses of radiofrequency current for application to tissue of a subject with a radiofrequency-current generator (114) for cardiac ablation (see electrode assembly 108 at medical site 112, i.e. a chamber within a patient’s heart; see [0032] and [0104] for series of high amplitude RF ablation pulses during each of one or more ablation intervals). Ngo teaches that cardiac ablation is well known in the art to treat cardiac arrhythmias in human subjects ([0003]; also see [0007]), and provides a teaching for why cardiac ablation would have been obvious to one having ordinary skill in the art.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
No further arguments have been set for regarding the dependent claims. See rejection above for further clarification. 
It is the Examiner’s position that Coulson et al., (U.S. PGPub. No. 2015/0032100) in view of Tegg et al., (U.S. PGPub. No. 2016/0287312) teach each and every limitation of the system according to claim 1 and Coulson in view of Tegg and further in view of Ngo et al., (U.S. PGPub. No. 2017/0319260) teach each and every limitation of the method according to claim 11.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A DEDOULIS whose telephone number is (571)272-2459. The examiner can normally be reached M-F, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.A.D./Examiner, Art Unit 3794                                                                                                                                                                                                        
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794